                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                           CASE NO. 17-cr-00296-01

VERSUS                                             CHIEF JUDGE HICKS

CHARLES HEATH THOMPSON (01)                        MAGISTRATE JUDGE HORNSBY


                                         ORDER

        The Report and Recommendation of the Magistrate Judge having been considered,

and the parties having waived their objections thereto;

        It is hereby ordered, adjudged, and decreed that Defendant’s guilty plea is accepted,

and the court hereby adjudges Defendant guilty of the offense charged in Count 1 of the

Indictment.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 24th day of January,

2020.
